                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA



 MARIE FLORENCE LAGUERRE                                    CIVIL ACTION

          v.                                                NO. 19-1405

 PEOPLES PROPERTY ADJUSTERS,
 LLC, et al.

                                  ORDER RE: MOTION TO DISMISS

         AND NOW, this 22nd day of August, 2019, upon review of Defendants’ Motion to

Dismiss (ECF 8), the Response thereto (ECF 9), and for the reasons set out in the accompanying

Memorandum, it is hereby ORDERED as follows:

               1. Due to factual disputes as to diversity jurisdiction under 28 U.S.C. § 1332,

                  Defendants’ Motion is HELD UNDER ADVISEMENT;

               2. The parties shall complete discovery on the jurisdictional issues within sixty (60)

                  days and file briefs with supporting exhibits within seventy (70) days;

               3. The parties shall exchange relevant documents as soon as possible and may

                  conduct depositions promptly; and

               4. If necessary, the Court shall have a conference to resolve discovery disputes

                  and/or an evidentiary hearing to resolve factual disputes as to jurisdiction.

                                                               BY THE COURT:

                                                               /s/ Michael M. Baylson
                                                               MICHAEL M. BAYLSON, U.S.DJ.

O:\CIVIL 19\19-1405 Laguerre v Peoples Prop Adjusters\19cv1405 Order re MTD.docx
